Citation Nr: 1207533	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  01-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for periodontal disease, including as secondary to service-connected diabetes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran was a member of the Army National Guard of New York from 1970 to 1976; he served on active duty for training from November 1970 to May 1971, from July to August 1971, in June 1972, from June to July 1973, from May to June 1974, and in July 1975.  He is considered a veteran as a result of establishing his entitlement to service connection for a low back disability.  See 38 C.F.R. §§ 3.1, 3.6 (2011).

This case came before the Board of Veterans' Appeals (Board) on appeal of a Department of Veterans Affairs (VA) decision denying service connection for periodontal disease.  The date of the denial is not of record and is addressed in the remand below.  The Board notes that in regards to the claim of service connection for periodontal disease, the Veteran testified in June 2007 that he was seeking only dental treatment.  His application for such was forwarded to the appropriate VA outpatient clinic in August 2007.  

In the January 2012 Written Brief Presentation, the Veteran's representative raised additional issues, including entitlement to benefits for total disability based upon individual unemployability (TDIU) and entitlement to service connection for polycythemia on an aggravation basis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  


REMAND

Unfortunately, the case must again be remanded for further development.

In June 2010, the Board remanded the Veteran's case to attempt to obtain records related to the Veteran's dental claim.  The Board, in its remand, requested the Veteran's claims form, hearing transcript, any records of treatment, and any decision rendered by the outpatient treatment center.  

In July 2010, the Appeal Management Center (AMC) requested any hospital summaries and all treatment records from the VA outpatient dental center where the Veteran's claim was.  No request was made for the claims form, the hearing transcript, and any decision rendered by the outpatient treatment center.  A letter from the Canandaigua VA Medical Center (VAMC) indicates that there were no records responsive to the AMC's request.  

In August 2010, the Veteran submitted a letter to VA indicating that there would be little or no information at the Canandaigua VAMC dental center because he was denied treatment.  

In November 2010, the AMC sent a letter to the Veteran requesting copies of any dental treatment records from the Canandaigua VAMC.  No request was made of the Veteran to submit any copies he may have of his claims form, hearing transcript, or any decision rendered by the VA outpatient treatment center.  That same month, the AMC issued a "Formal Finding of Unavailability" related to records at the Canandaigua VAMC.  The section, under which efforts to obtain these records are listed, is blank.  

Because the AMC noncompliance with the Board's remand might be prejudicial to the Veteran, this case must be remanded for adequate development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO or the AMC should associate all documents relevant to this claim prior to Board review, including the claim form, hearing transcript, and any decision rendered by the outpatient treatment center and any records of treatment based on that decision. 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any pertinent evidence to include temporary files maintained at the VA outpatient dental center where the Veteran's treatment claim was sent or to any other location where the temporary file may be found.  The request should explicitly include a request for copies of the Veteran's claim form, hearing transcript, and any decision rendered by the outpatient treatment center.  

2.  If the RO or the AMC is unable to obtain these records, a letter should be sent to the Veteran and his representative requesting any copies they may have of these records.  The letter should explicitly include a request for copies of the Veteran's claim form, hearing transcript, and any decision rendered by the outpatient treatment center.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim, considering all evidence including that obtained as a result of this Remand.  If the benefit sought on appeal is not granted to the Veteran satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

